 


 HR 606 ENR: Don’t Tax Our Fallen Public Safety Heroes Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 606 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to exclude certain compensation received by public safety officers and their dependents from gross income. 
 
 
1.Short titleThis Act may be cited as the Don’t Tax Our Fallen Public Safety Heroes Act. 2.Exclusion of certain compensation received by public safety officers and their dependentsSubsection (a) of section 104 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting ; and, and by inserting after paragraph (5) the following new paragraph: 
 
(6)amounts received pursuant to— (A)section 1201 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796); or 
(B)a program established under the laws of any State which provides monetary compensation for surviving dependents of a public safety officer who has died as the direct and proximate result of a personal injury sustained in the line of duty,except that subparagraph (B) shall not apply to any amounts that would have been payable if death of the public safety officer had occurred other than as the direct and proximate result of a personal injury sustained in the line of duty..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 